Citation Nr: 1601666	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO. 09-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include a herniated disc and lumbar degenerative disc disease (DDD), to include as secondary to a service-connected right foot disability.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

A July 2014 Board decision denied the Veteran's claim for service connection for a low back disability. A September 2015 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand, vacating and remanding the Board denial. As such, the issue is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In its November 2013 remand, the Board requested that appropriate efforts be made to obtain the Veteran's Social Security Administration (SSA) records. In March 2014 correspondence the SSA indicated that no records were present. However, the social security number listed on this response was not correct as two of the digits had been transposed. Thus, the correct social security number was not used to search for the records. Further, the Veteran's attorney has since submitted a copy of the SSA award letter, showing that the Veteran is indeed in receipt of benefits. As such, the claim must be remanded so that the Veteran's SSA records can be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain a complete copy of the Veteran's SSA disability determination and the underlying records as they relate to his PTSD. All efforts to obtain such Social Security records should be fully documented, and a negative response must be provided if records are not available. If unavailable, the Veteran should be properly notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).  Note that the prior request was made with an incorrect Social Security number.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

